Citation Nr: 0303912	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder and agoraphobia with panic attacks, as secondary to 
service connected irritable colon syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 4, 1968 to May 
13, 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously reopened on the basis of new and 
material evidence and was remanded to the RO for additional 
development.  That development having been completed, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
adjudication of the veteran's claim has been obtained by 
the RO.

2.	The veteran's generalized anxiety disorder and agoraphobia 
with panic attacks are related to the veteran's service 
connected irritable colon syndrome.


CONCLUSION OF LAW

Generalized anxiety disorder and agoraphobia with panic 
attacks are shown to be secondary to the veteran's service 
connected irritable colon syndrome.  38 C.F.R. §  3.310 
(2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The July 1999 rating decision, the August 2000 Statement of 
the Case (SOC), and the September 2002 Supplemental Statement 
of the Case (SSOC) advised the veteran of the laws and 
regulations regarding entitlement to service connection.  
These documents informed the veteran that service connection 
for a psychiatric disorder was being denied because there was 
no evidence that the disability was present in service or was 
caused by service, and no evidence that it is related to a 
service connected disability.  The SOC and SSOC also informed 
the veteran what evidence the RO had obtained.  Letters to 
the veteran dated in July 2001 and December 2001 specifically 
informed him of what actions the RO would take and what 
actions the veteran needed to take.  These actions included 
appearing for any scheduled examinations as well as 
identifying all medical providers.  The RO obtained the 
veteran's service medical records and VA outpatient medical 
evidence.  The veteran was provided a VA examination in 
January 2002.  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Entitlement to service connection for generalized 
anxiety disorder as secondary to service connected irritable 
colon syndrome

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002). If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran does not claim and the record does not show that 
his psychiatric disability is directly related to service.  
There is no evidence in the service medical records that show 
any anxiety disorder or other psychiatric disability 
diagnosed in service.  There is a treatment note dated March 
23, 1968 that indicates the veteran described himself as a 
"very nervous person" but this does not indicate an actual 
diagnosis of any psychiatric disorder.  VA outpatient 
treatment notes dated from January 1999 to June 1999 indicate 
a possible diagnosis of generalized anxiety disorder.  None 
of the treatment notes suggest that there is a direct link to 
service. 

However, the veteran is not seeking direct service connection 
for his generalized anxiety disorder and agoraphobia with 
panic attacks.  He is claiming that his psychiatric 
disability should be considered as secondary to his service 
connected irritable colon syndrome.  The veteran has 
established service connection for irritable colon syndrome, 
and a 30 percent disability evaluation has been assigned.  
The VA outpatient treatment notes dated from June 1995 to 
June 2000 do not indicate any etiology for his generalized 
anxiety disorder and do not indicate any link to his 
irritable colon syndrome.  The veteran underwent a VA 
examination in January 2002.  The veteran told the examiner 
that he continues to suffer from gastric reactions mostly 
when he is out of his home including the loss of sphincter 
control.  The veteran also referenced panic attacks that 
require visits to the hospital emergency room at times.  The 
examiner provided a diagnosis of generalized anxiety disorder 
and agoraphobia with panic attacks.  With respect to 
etiology, the examiner stated his opinion that it is more 
likely than not that the veteran's psychiatric disability is 
related to his service connected irritable colon syndrome.

The Board finds that, taken as a whole, the evidence shows 
that the veteran's psychiatric disabilities are either caused 
by or aggravated by his service connected irritable colon 
syndrome.  The VA examiner stated his opinion that there is a 
relationship between the veteran psychiatric disabilities and 
his service connected irritable colon syndrome, and that 
opinion is not contradicted anywhere in the record.  
Therefore the Board finds that there is a causal relationship 
between the veteran's generalized anxiety disorder and 
agoraphobia with panic attacks and his service connected 
irritable colon syndrome and that therefore, service 
connection is warranted for generalized anxiety disorder and 
agoraphobia with panic attacks.  38 C.F.R. § 3.310(a) (2002); 
Allen, 7 Vet. App. 439.


ORDER

Entitlement to service connection for generalized anxiety 
disorder and agoraphobia with panic attacks is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

